Case: 20-40118     Document: 00515856532          Page: 1    Date Filed: 05/11/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 11, 2021
                                   No. 20-40118                      Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Daniel Abrego,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1799-1


   Before Ho, Oldham, and Wilson, Circuit Judges.
   James C. Ho, Circuit Judge:
          Section 2K2.1(a)(4)(B) of the United States Sentencing Guidelines
   provides for a base offense level of 20 if, inter alia, the offense involved a
   “semiautomatic firearm that is capable of accepting a large capacity
   magazine.” U.S.S.G. § 2K2.1(a)(4)(B). The commentary to the Guidelines
   further defines what it means for a firearm to be “capable of accepting a large
   capacity magazine”—a magazine able to hold “more than 15 rounds of
   ammunition” must be “attached to” or “in close proximity to” the firearm
   “at the time of the offense.” U.S.S.G. § 2K2.1, cmt. n.2. We have held that
Case: 20-40118     Document: 00515856532             Page: 2   Date Filed: 05/11/2021




                                      No. 20-40118


   this commentary is “authoritative” and must be enforced. United States v.
   Longoria, 958 F.3d 372, 377 (5th Cir. 2020) (quotation omitted).
          Shortly after we decided Longoria, the district court here applied
   section 2K2.1(a)(4)(B) of the Guidelines, but not the accompanying
   commentary. Nor did the presentence report (“PSR”) indicate that a
   magazine capable of holding over fifteen rounds of ammunition was either
   attached to or in close proximity to the firearm in question—let alone bear
   sufficient indicia of reliability to be considered as evidence during
   sentencing—as required under the commentary.
          Accordingly, we vacate Abrego’s sentence and remand for
   resentencing consistent with both the Sentencing Guidelines and the
   accompanying commentary.
                                           I.
          Victor Daniel Abrego pleaded guilty, pursuant to a plea agreement, to
   making false statements and representations regarding firearm records, in
   violation of 18 U.S.C. § 924(a)(1)(A). He now challenges the district court’s
   determination    of   his   base    offense   level   pursuant   to   U.S.S.G.
   § 2K2.1(a)(4)(B).
          Section 2K2.1(a)(4)(B) of the Sentencing Guidelines provides for a
   base offense level of 20 if the offense involved a “semiautomatic firearm that
   is capable of accepting a large capacity magazine,” and the defendant was
   convicted under 18 U.S.C. § 924(a)(1)(A) and “committed the offense with
   knowledge, intent, or reason to believe that the offense would result in the
   transfer of a firearm or ammunition to a prohibited person.” U.S.S.G.
   § 2K2.1(a)(4)(B). The commentary defines a “semiautomatic firearm that
   is capable of accepting a large capacity magazine” as “a semiautomatic
   firearm that has the ability to fire many rounds without reloading because at
   the time of the offense” a “magazine or similar device that could accept more




                                           2
Case: 20-40118      Document: 00515856532           Page: 3    Date Filed: 05/11/2021




                                     No. 20-40118


   than 15 rounds of ammunition” was “attached to” the firearm or was “in
   close proximity to” it. U.S.S.G. § 2K2.1, cmt. n.2. A “prohibited person”
   means, among other things, an alien who is illegally or unlawfully in the
   United States. U.S.S.G. § 2K2.1, cmt. n.3; 18 U.S.C. § 922(g)(5)(A).
          The PSR states that Abrego admitted to purchasing firearms for
   another individual, Arnoldo Martinez-Guerra, in exchange for money. The
   PSR also notes that Abrego claimed he knew Martinez-Guerra was an
   undocumented alien who was prohibited from having firearms.
          In addition, the PSR observes that the firearm in question, a Century
   Arms C308 Sporter .308 caliber rifle, was a semiautomatic firearm capable of
   accepting a large capacity magazine. Finally, it notes that Abrego purchased
   the rifle from Academy Sports and Outdoors in McAllen, Texas. This
   information was based on investigative reports submitted to the U.S.
   Attorney’s Office by the Bureau of Alcohol, Tobacco, Firearms and
   Explosives (“ATF”).
          Abrego objected to the PSR with respect to both the prohibited-person
   finding and the firearm finding. In response, the probation officer added an
   addendum to the PSR which noted that the manufacturer’s website indicated
   it sold the rifle with two twenty-round magazines. Abrego reasserted his
   objections at sentencing. The district court overruled the objections and
   applied the enhancement. Abrego appealed.
                                          II.
          We review the district court’s interpretation and application of the
   Sentencing Guidelines de novo and its factual findings for clear error. United
   States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011). The clear error
   standard is deferential and “only requires a factual finding to be plausible in
   light of the record as a whole.” Id. “A district court’s findings of fact will be
   deemed clearly erroneous only if the reviewing court is left with the definite




                                          3
Case: 20-40118      Document: 00515856532          Page: 4   Date Filed: 05/11/2021




                                    No. 20-40118


   and firm conviction that a mistake has been made.” United States v. Rome,
   207 F.3d 251, 253–54 (5th Cir. 2000) (citing United States v. Graves, 5 F.3d
   1546, 1556 (5th Cir. 1993)).
          The Government has the burden of demonstrating by a
   preponderance of the evidence the facts necessary to support a Guidelines
   enhancement. See United States v. Soza, 874 F.3d 884, 889 (5th Cir. 2017).
   When making factual findings for sentencing purposes, a district court “may
   consider any information which bears sufficient indicia of reliability to
   support its probable accuracy.” United States v. Solis, 299 F.3d 420, 455 (5th
   Cir. 2002) (quotation and citation omitted).
          Generally, a PSR and its addenda “bear[] sufficient indicia of
   reliability to be considered as evidence by the sentencing judge in making
   factual determinations.” United States v. Nava, 624 F.3d 226, 231 (5th Cir.
   2010) (quotation and citation omitted). See also United States v. Eustice, 952
   F.3d 686, 691 (5th Cir. 2020). But “[b]ald, conclusionary statements do not
   acquire the patina of reliability by mere inclusion in the PSR, through the
   request of the prosecutor.” Rome, 207 F.3d at 254 (quotation omitted).
          If the PSR is sufficiently reliable, the defendant bears the burden of
   showing that the information in the PSR is “materially untrue, inaccurate or
   unreliable.” Nava, 624 F.3d at 231. Mere objections to the PSR do not
   suffice as competent rebuttal evidence. United States v. Rodriguez, 602 F.3d
   346, 363 (5th Cir. 2010).
                                        III.
          On appeal, Abrego makes two arguments. First, he argues that there
   was no evidence in the PSR that, at the time of the offense, the rifle had a
   magazine or similar device attached to or in close proximity to it that could
   accept more than fifteen rounds of ammunition, as required under the
   commentary.




                                         4
Case: 20-40118      Document: 00515856532          Page: 5   Date Filed: 05/11/2021




                                    No. 20-40118


          We have held that courts must apply section 2K2.1(a)(4)(B) of the
   Guidelines in light of the accompanying commentary. See Longoria, 958 F.3d
   at 377 (noting that the commentary is “authoritative”). See also Stinson v.
   United States, 508 U.S. 36, 38 (1993) (“[C]ommentary in the Guidelines
   Manual that interprets or explains a guideline is authoritative unless it
   violates the Constitution or a federal statute, or is inconsistent with, or a
   plainly erroneous reading of, that guideline.”).
          But here, the district court failed to consider the commentary. That
   commentary is admittedly ambiguous, and one might reasonably wonder
   what “close proximity” means. U.S.S.G. § 2K2.1, cmt. n.2. But neither the
   PSR nor the Government even acknowledged the language of the
   commentary—let alone gave the district court a basis for applying it.
   Compare Longoria, 958 F.3d at 375 (holding that the district court was entitled
   to rely on PSR containing statement from FBI agent regarding whether high
   capacity magazines were attached to or located near the rifle).
          The addendum to the PSR relied on the website of the firearm
   manufacturer as evidence of what kind of magazines come standard with that
   firearm. That might suffice if the Government had demonstrated that
   Abrego bought the firearm either directly from the manufacturer or in the
   exact same condition as marketed on the manufacturer’s website. But the
   Government did nothing of the sort.
          Accordingly, Abrego is entitled to be resentenced in compliance with
   both the Guidelines and the accompanying commentary.
          Second, Abrego argues that he did not recall claiming knowledge that
   Martinez-Guerra was a citizen of Mexico, an undocumented alien, or a
   person otherwise prohibited from having firearms. But the PSR describes
   Abrego’s personal relationship with Martinez-Guerra. It also points out that
   Abrego admitted that he knew both that Martinez-Guerra was from a specific




                                         5
Case: 20-40118       Document: 00515856532           Page: 6   Date Filed: 05/11/2021




                                      No. 20-40118


   city in Mexico, and that he was an undocumented alien prohibited from
   possessing firearms. These are not “[b]ald, conclusionary statements.”
   Rome, 207 F.3d at 254 (quotation omitted). We conclude that the PSR’s
   finding on this point is sufficiently reliable.
          Accordingly, Abrego must show that the information in the PSR
   stating that he knew that Martinez-Guerra was a prohibited person was
   materially untrue, inaccurate, or unreliable. See Nava, 624 F.3d at 231. But
   he is unable to do so. He merely states that he does not recall admitting that
   fact. Objections to the PSR that are “merely in the form of unsworn
   assertions . . . are unreliable and should not be considered.” United States v.
   Lghodaro, 967 F.2d 1028, 1030 (5th Cir. 1992). His objection therefore does
   not suffice as competent rebuttal evidence. See Rodriguez, 602 F.3d at 363.
          The district court therefore did not clearly err in finding that Abrego
   “committed the offense with knowledge, intent, or reason to believe that the
   offense would result in the transfer of a firearm or ammunition to a prohibited
   person.” U.S.S.G. § 2K2.1(a)(4)(B).
          But because we agree with Abrego’s first argument that his sentence
   does not comply with the relevant commentary to the Guidelines, we vacate
   Abrego’s sentence and remand for resentencing consistent with this opinion.




                                            6